DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:
Reference character “74” in Fig. 2.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 15, lines 2-3, the second brackets are referenced as “162a, 162b”, when they should be referenced as “160a, 160b”.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  
“ninety degrees” should read as “90 degrees” for the sake of consistency with respect to the angle values in claims 6-9, 16 being in numeric form.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “for forming an end post for a T-post fence system” as part of an intended use for a bracket system in line 1. However, claims 1-9 goes on to set forth a plurality of details directed to the end post of the fence system, as well as positively reciting the end post at least in line 5-6 in claim 1. It is therefore unclear from the claim whether the Applicant is intending the to claim the subcombination of the bracket system, solely comprising the brackets and details set forth regarding the brackets, or the combination of the brackets of the bracket system and the end posts of the T-post fence system. For the purpose of this action, the Examiner has interpreted claims 1-9 as being directed towards the combination of the bracket system and the posts of the T-post fence system, and referred to as a “fence system”.
It is suggested that the Applicant amend the preamble of claims 1-9 to recite “a fence system” or “a T-post fence system” rather than a “bracket system” if the Applicant intends to claim the combination of the bracket system and posts of the fence system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 4,979,724) in view of Cienkus, Jr et al. (US 5,518,333; hereinafter Cienkus).
Regarding claim 1, Williams discloses a fence system comprising:
a first bracket (see Annotated Fig. 1 below) having a vertical portion (see Annotated Fig. 1) and at least a first diagonal portion (see Annotated Fig. 1), the vertical portion being dimensioned for sliding down the end post (it can be seen in Annotated Fig. 1 that the vertical portion is dimensioned for and slides down the end post), the first diagonal portion having an opening dimensioned and configured to receive a first end of a first diagonal support post (it can be seen in Annotated Fig. 1 that the first diagonal portion has an opening dimensioned to receive and receives a first end of a diagonal support post), and
	a second bracket (see Annotated Fig. 1) having a vertical portion (see Annotated Fig. 1) and a diagonal portion (see Annotated Fig. 1), the vertical portion dimensioned and configured for sliding down an adjacent post and positioning the second bracket at a desired height of the adjacent post (it can be seen in Annotated Fig. 1 that the vertical portion is dimensioned for and 

    PNG
    media_image1.png
    1249
    1318
    media_image1.png
    Greyscale

Annotated Figure 1

	Cienkus teaches a multitude of various embodiments of a very similar bracket for a T-post fence system that does have a pair of apertures on the vertical portion for receiving a pin between adjacent notches in the end post, wherein the bracket of Cienkus also has a vertical portion and a diagonal portion receiving a T-shaped end post and a T-shaped diagonal support post, respectively (see Annotated Fig. 2 below; see Fig. 1, 2 of Cienkus for a more detailed depiction of the pin 24 being placed through apertures 22 between adjacent notches 18 of the end post).

    PNG
    media_image2.png
    648
    605
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 2, Williams as modified by Cienkus discloses wherein the second bracket includes at least one pair of apertures for receiving a pin through a pair of apertures between adjacent notches in the adjacent post (being that the second bracket of Williams has been replaced with the bracket of Cienkus, the pin will be inserted through the pair of apertures between the adjacent notches, 22 in Fig. 1 of Williams, in the adjacent post).
Regarding claim 3, Williams as modified by Cienkus discloses wherein the first bracket includes at least two pairs of apertures such that a user can select which pair of apertures to insert the pin based on the desired height of the first bracket with respect to the end post (it can be seen 
Regarding claim 4, Williams as modified by Cienkus discloses that the vertical and diagonal portions of the first and second brackets include a hollow interior, which receive the end posts and support post (as the interior must be hollow in order to receive the end post and the support post), but does not explicitly teach that the shape of the hollow interior is cross-shaped, corresponding to the T-shape of the posts.
	Cienkus teaches a number of embodiments of the interior of their brackets, specifically the embodiment in Fig. 11 of Cienkus, which depicts a cross-shaped hollow interior within the bracket.
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the brackets of Cienkus that previously replaced the brackets of Williams to have the cross-shaped hollow interior within the vertical and diagonal portions of the brackets, as doing so would assist in preventing any unwanted rotation of the brackets around each end post. Being that the diagonal support bar of Williams had been previously replaced with the support bar of Cienkus, this would also assist in preventing any unwanted rotation of the diagonal support post. 
Regarding claim 5, Williams as modified by Cienkus discloses wherein the end post is a corner post (it can be seen in Annotated Fig. 1 that there is a corner formed within the fence at the fence system), the fence system further comprising a third bracket (see annotated Fig. 1) having a vertical portion (see annotated Fig. 1) and a diagonal portion (see annotated Fig. 1) dimensioned and configured for sliding down a second adjacent post and positioning the third 
However, Williams as previously modified by Cienkus does not teach that the first bracket, which has replaced the bracket of Williams, has a second diagonal portion receiving a second diagonal support post.
As previously stated, Cienkus teaches of numerous embodiments of brackets for a T-post fence. Fig. 10 of Cienkus specifically teaches of a bracket that has a vertical portion with two diagonal portions. Cienkus goes on to say that there are a wide variety of ways in which the vertical portions and diagonal portions (referred to as tube segments 20 in Cienkus) may be connected to one another (Col. 3 lines 41-44). 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first bracket, which has replaced the first bracket of Williams from Annotated Fig. 1, to include a second diagonal portion extending at a downward angle and in a direction corresponding to the third bracket, wherein the second diagonal portion would not interfere with the pin apertures of the first bracket. Further, it would also be obvious to one of ordinary skill to replace the third bracket of Williams with the bracket of Cienkus that replaced the second bracket of Williams, as well as replace the second diagonal support post with the diagonal support post of Cienkus that replaced the first diagonal support 
Regarding claim 6, Williams as modified by Cienkus discloses wherein the first and second diagonal portions of the first bracket extend from a first side of the first bracket and the at least one pair of apertures is disposed on a second side of the first bracket (as previously stated, the second diagonal portion is positioned in a way that would not interfere with the pin apertures, in such, that the first and second diagonal portions extend from one side of the vertical portion of the first bracket, and the at least one pair of apertures are disposed on another side of the fence bracket).
Regarding claim 7, Williams as modified by Cienkus discloses wherein the first and second diagonal portions of the first bracket are disposed about 90 degrees apart from each other (it can be seen in Annotated Fig. 1 that the end post forms a corner relative to the relative to the first and second support posts, wherein the angle between the support posts form a right angle with one another, meaning that the first and second diagonal portions extend in directions with 90 degrees between the two diagonal portions of the first bracket).
Regarding claim 8, Williams as modified by Cienkus discloses wherein the diagonal portions of the first and second brackets extend at an angle of about 45 degrees to about 55 degrees from the vertical portion (Cienkus states in Col. 3 lines 18-20 that the diagonal portion of the bracket, which has replaced the first and second brackets of Williams, is extended 45 degrees from the vertical portion).
Regarding claim 9, While Williams nor Cienkus disclose that that diagonal portions of the first and second brackets extend at an angle of about 50 degrees from the vertical portion, 
Therefore, it would be prima facie obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the first and second brackets, which have replaced the brackets of Williams, to have the diagonal portions extend about 50 degrees from the vertical portion, which would be necessary based upon the length of the diagonal support post and the distance between the end post and the adjacent post.
Regarding claim 10, Williams discloses a method for forming an end post for a T-post fence system, the method comprising:
positioning an end post in a first ground position (it can be seen in Annotated Fig. 1 that the end post has been positioned in a first ground position);
	positioning a first bracket having a vertical portion and a first diagonal portion at a desired height on the end post such that the first diagonal portion is angled downward with respect to the vertical portion (it can be seen in Annotated Fig. 1 that the vertical portion of the first bracket has been positioned at a desired height on the end post and that the first diagonal portion is angled downward), the positioning of the first bracket step including:
	sliding the vertical portion down the end post to a desired height (it can be seen in Annotated Fig. 1 that the vertical portion of the first bracket has been slid down the end post to a desired height);
	positioning a second post in second post in a second ground position (it can be seen in Annotated Fig. 1 that the second post, referred to as first adjacent post in Annotated Fig. 1, has been positioned in a second ground position);

	sliding the vertical portion down the second post to a desired height (it can be seen in Annotated Fig. 1 that the vertical portion of the second bracket has been slid down the second post to a desired height); and
	inserting a first end of a first diagonal support post into an opening of the first diagonal portion of the first bracket and a second end of the first diagonal support post into an opening of the diagonal portion of the second bracket (it can be seen in Annotated Fig. 1 that a first end of the diagonal support post has been inserted into an opening of the first diagonal portion of the first bracket and a second end of the first diagonal support post has been inserted into an opening of the diagonal portion of the second bracket). 
	Williams does not teach the insertion of a pin through a pair of apertures disposed in the vertical portions of the first and second brackets, such that the pin is disposed between adjacent notches in the end post and the second post.
	Cienkus teaches a multitude of various embodiments of a very similar bracket for a T-post fence system that does have a pair of apertures disposed in the vertical portionfor receiving a pin between adjacent notches in the end post, wherein the bracket of Cienkus also has a vertical portion and a diagonal portion receiving a T-shaped end post and a T-shaped diagonal support post, respectively (see Annotated Fig. 2; see Fig. 1, 2 of Cienkus for a more detailed depiction of the pin 24 being placed through apertures 22 between adjacent notches 18 of the end post).

Regarding claim 11, Williams as modified by Cienkus discloses wherein the first bracket and the second bracket each include at least two pairs of apertures (it can be seen in Annotated Fig. 2 that the bracket of Cienkus, which has replaced the first and second bracket of Williams has two pairs of apertures), the inserting steps further comprising selecting which pair of apertures to insert the pin based on the desired height of the first and second bracket (it can be seen in Annotated Fig. 2 that inserting a pin within either pair of apertures must happen once the first and second bracket are at a desired height of the end post and the adjacent post in order to hold the brackets at the desired height; further, it would be well within the level of ordinary skill in the art to use a pin inserted through both pairs of apertures in the vertical portion, as seen in 
Regarding claim 12, Williams as modified by Cienkus discloses that the vertical and diagonal portions of the first and second brackets include a hollow interior, which receive the end posts and support post, but does not explicitly teach that the shape of the hollow interior is cross-shaped, corresponding to the T-shape of the posts.
	Cienkus teaches a number of embodiments of the interior of their brackets, specifically the embodiment in Fig. 11 of Cienkus, which depicts a cross-shaped hollow interior within the bracket.
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the brackets of Cienkus that previously replaced the brackets of Williams to have the cross-shaped hollow interior within the vertical and diagonal portions of the brackets, as doing so would assist in preventing any unwanted rotation of the brackets around each end post. Being that the diagonal support bar of Williams had been previously replaced with the support bar of Cienkus, this would also assist in preventing any unwanted rotation of the diagonal support post. 
Regarding claim 13, Williams as modified by Cienkus discloses wherein the end post is a corner post (it can be seen in Annotated Fig. 1 that there is a corner formed within the fence at the fence system), the method further comprising:
positioning a third post in a third ground position (it can be seen in Annotated Fig. 1 that there is a third post in a third ground position);
positioning a third bracket (see Annotated Fig. 1) having a vertical portion (see Annotated Fig. 1) and a diagonal portion (see Annotated Fig. 1) at a desired height on the third 
sliding the vertical portion down the third post to a desired height (it can be seen in Annotated Fig. 1 that the vertical portion of the third bracket has been slid down the third post to a desired height); and
a second diagonal support post (see Annotated Fig. 1) inserted into an opening of the diagonal portion of the third bracket (it can be seen in Annotated Fig. 1 that an end of the second diagonal support post has been inserted into the diagonal portion of the third bracket). 
Williams as modified by Cienkus does not teach that the first bracket further includes a second diagonal portion, which would allow for an end of second diagonal support post to be connected to the first bracket.
As previously stated, Cienkus teaches of numerous embodiments of brackets for a T-post fence. Fig. 10 of Cienkus specifically teaches of a bracket that has a vertical portion with two diagonal portions. Cienkus goes on to say that there are a wide variety of ways in which the vertical portions and diagonal portions (referred to as tube segments 20 in Cienkus) may be connected to one another (Col. 3 lines 41-44). 
It would be prima facie obvious to one of ordinary skill in the art prior to the effecting filing date of the claimed invention to have modified the first bracket, which had previously replaced the first bracket of Williams, to include a second diagonal portion extending at a downward angle in the direction of the third bracket, wherein the second diagonal portion would not interfere with the pin apertures of the first bracket. Further it would also be obvious to one of 
Regarding claim 14, Williams as modified by Cienkus discloses wherein the first and second diagonal portions of the first bracket extend from a first side of the first bracket and the at least one pair of apertures is disposed on a second side of the first bracket (as previously stated, the second diagonal portion is positioned in a way that would not interfere with the pin apertures, in such, that the first and second diagonal portions extend from one side of the vertical portion of the first bracket, and the at least one pair of apertures are disposed on another side of the fence bracket).
Regarding claim 15, Williams as modified by Cienkus discloses wherein the first and second diagonal portions of the first bracket are disposed about 90 degrees apart from each other (it can be seen in Annotated Fig. 1 that the end post forms a corner relative to the relative to the first and second support posts, wherein the angle between the support posts form a right angle 
Regarding claim 16, Williams as modified by Cienkus does not teach that the first and second ground positions are about five feet apart and the diagonal portions of the first and second brackets extend at an angle of about 50 degrees from the vertical portion.
However, determining the distance between the first and second ground positions so that the end post and second post are at a desired distance from one another is dependent upon the height of the end post and second post, as well as the length of the first diagonal support post.
Therefore, it would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have the distance between the first and second ground positions to be about five feet apart from each other. 
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the distance between the first and second ground positions) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Further, Williams nor Cienkus disclose that that diagonal portions of the first and second brackets extend at an angle of about 50 degrees from the vertical portion, Cienkus does state there are numerous angular arrangements configurations of the bracket are possible.
Therefore, it would be prima facie obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the first and second brackets, which have replaced the brackets of Williams, to have the diagonal portions extend about 50 degrees from the vertical portion, which would be necessary based upon the length of the diagonal support post and the distance between the end post and the adjacent post.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678